Case 1:19-cv-06146-ER Document 25 Filed 08/08/19 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT
for the

Southern District of New York [~]

 

 

INVICTUS HYPERION )
Plaintiff )
v. ) Case No. 1:19-cv-06146-ER
MENLO, INC. d/b/a MENLO ONE, et al. )
Defendant )
APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record
I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

MENLO, INC. d/b/a MENLO ONE

 

Date: 08/08/2019 /s/ John Radice

 

Attorney’s signature

John Radice (NY 4305793)

 

Printed name and bar number
475 Wall Street
Princeton, NJ 08540

 

Address

jradice@radicelawfirm.com

 

E-mail address

(646) 245-8502

 

Telephone number

(609) 385-0745

 

FAX number
